

Exhibit 10(c)


















    












MCDONALD'S
DEFERRED COMPENSATION PLAN






































Effective Date
May 26, 2020















--------------------------------------------------------------------------------



McDonald’s Deferred Compensation Plan


ARTICLE I
 
 
 
Establishment and Purpose
1


 
 
 
 
ARTICLE II
 
 
 
Definitions
1


 
 
 
 
ARTICLE III
 
 
 
Eligibility and Participation
6


 
 
 
 
ARTICLE IV
 
 
 
Deferrals
9


 
 
 
 
ARTICLE V
 
 
 
Company Contributions
12


 
 
 
 
ARTICLE VI
 
 
 
Payments from Accounts
12


 
 
 
 
ARTICLE VII
 
 
 
Valuation of Account Balances; Investments
16


 
 
 
 
ARTICLE VIII
 
 
 
Administration
17


 
 
 
 
ARTICLE IX
 
 
 
Amendment and Termination
18


 
 
 
 
ARTICLE X
 
 
 
Informal Funding
21


 
 
 
 
ARTICLE XI
 
 
 
Claims
21


 
 
 
 
ARTICLE XII
 
 
 
General Provisions
23


 
 
 
 








--------------------------------------------------------------------------------



McDonald’s Deferred Compensation Plan


Article I
Establishment and Purpose
McDonald’s Corporation (the “Company”) hereby amends and restates the McDonald’s
Deferred Compensation Plan (the “Plan”). This amendment and restatement applies
with respect to Compensation that but for a deferral election under this Plan
would have otherwise been paid on or after January 1, 2021 and Company
Contributions credited to a Participant’s Account(s) with respect to any such
Compensation. Amounts deferred under the Plan prior to this amendment and
restatement will continue to be administered under the terms of the applicable
Prior Plan Document; provided however, that Sections 6.5, 6.6, 6.7, 6.9 and
Articles VII through XII will apply to all deferrals and accounts under the Plan
that were established or maintained under the Plan at any time and supersede any
contrary provisions of any otherwise applicable Prior Plan Document.


The purpose of the Plan is to attract and retain key employees by providing them
with an opportunity to defer receipt of a portion of their salary, bonus, and
other specified compensation. The Plan is not intended to meet the qualification
requirements of Code Section 401(a). The terms of the Plan are intended to be
interpreted, and the Plan is intended to be operated, in a manner such that no
amount of compensation deferred hereunder be required to be included in any
person’s gross income under Section 409A(a)(1)(A) of the Code or otherwise
subject to the interest or additional tax described in Section 409A(a)(1)(B) of
the Code, provided, however neither the Company nor any Participating Employer
makes any guarantee regarding the inapplicability of such income inclusion or
interest and additional tax and in the event either or both apply with respect
to any individual the obligation to pay any and all such taxes or interest will
be the sole responsibility and obligation of such individual.


The Plan constitutes an unsecured promise by a Participating Employer to pay
benefits in the future. Participants in the Plan shall have the status of a
general unsecured creditor of the applicable Participating Employer. Each
Participating Employer shall be solely responsible for payment of the benefits
attributable to services performed for it. The Plan is unfunded for Federal tax
purposes and is intended to be an unfunded deferred compensation arrangement for
Eligible Employees who are part of a select group of management or highly
compensated employees of the Employer within the meaning of Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA. Any amounts set aside to defray the
liabilities assumed by a Participating Employer will remain the general assets
of the Participating Employer and shall remain subject to the claims of the
Participating Employer’s creditors until such amounts are distributed to the
Participants.


Article II
Definitions
2.1
Account. Account means a bookkeeping account maintained by the Committee to
record the payment obligation of a Participating Employer to a Participant as
determined under the terms of the Plan. The Committee may maintain an Account to
record the total obligation to a Participant and component Accounts to reflect
amounts payable at different times and in different forms. Reference to an
Account means any such Account established by the Committee, as the context
requires. Accounts are intended to constitute













Page 1 of 27





--------------------------------------------------------------------------------



McDonald’s Deferred Compensation Plan


unfunded obligations within the meaning of Sections 201(2), 301(a)(3) and
401(a)(1) of ERISA.


2.2
Account Balance. Account Balance means, with respect to any Account, the total
payment obligation owed to a Participant from such Account as of the most recent
Valuation Date.



2.3
Affiliate. Affiliate means a corporation or a trade or business that, together
with the Company, is treated as a single employer under Code Section 414(b) or
(c).



2.4
Beneficiary. Beneficiary means a natural person, estate, or trust designated by
a Participant in accordance with Section 6.4 hereof to receive payments to which
a Beneficiary is entitled in accordance with provisions of the Plan.



2.5
Board of Directors. Board of Directors means, for a Participating Employer
organized as a corporation, its board of directors and for a Participating
Employer organized as a limited liability company, its board of managers.



2.6
Bonus Deferral Election. Bonus Deferral Election is a valid election to make a
Deferral in a timely filed Compensation Deferral Agreement with respect to a
Participant’s Compensation that is paid pursuant to the McDonald’s Target
Incentive Plan (or a successor plan). No other forms of compensation (including,
but not limited to, sign on bonuses, officers’ discretionary bonuses, severance
or exit bonuses, restricted stock units, performance stock units, or any other
long-term incentive compensation) or compensation paid by an Affiliate that is
not a Participating Employer may be deferred under the Bonus Deferral Election
feature of the Plan.



2.7
Business Day. Business Day means each day on which the New York Stock Exchange
is open for business.



2.8
Change in Control. Change in Control means, with respect to a Participating
Employer that is organized as a corporation, any of the following events: (i) a
change in the ownership of the Participating Employer (as defined in Treasury
Regulation Section 1.409A-3(i)(5)(v)), (ii) a change in the effective control of
the Participating Employer (as defined in Treasury Regulation Section
1.409A-3(i)(5)(vi)), or (iii) a change in the ownership of a substantial portion
of the assets of the Participating Employer (as defined in Treasury Regulation
Section 1.409A-3(i)(5)(vii)).



An event constitutes a Change in Control with respect to a Participant only if
the Participant performs services for the Participating Employer that has
experienced the Change in Control, or the Participant’s relationship to the
affected Participating Employer otherwise satisfies the requirements of Treasury
Regulation Section 1.409A-3(i)(5)(ii).


Notwithstanding anything to the contrary herein, with respect to a Participating
Employer that is a partnership or limited liability company, Change in Control
means only a change in the ownership of such entity or a change in the ownership
of a substantial portion of












Page 2 of 27





--------------------------------------------------------------------------------



McDonald’s Deferred Compensation Plan


the assets of such entity, and the provisions set forth above (by cross
reference to the applicable Treasury regulations) respecting such changes
relative to a corporation shall be applied by analogy. Any reference to a
“majority shareholder” shall be treated as referring to a partner or member that
(a) owns more than 50% of the capital and profits interest of such entity, and
(b) alone or together with others is vested with the continuing exclusive
authority to make management decisions necessary to conduct the business for
which the partnership or limited liability company was formed.


2.9
Claimant. Claimant means a Participant or Beneficiary filing a claim under
Article XI of this Plan.



2.10
Code. Code means the Internal Revenue Code of 1986, as amended from time to
time.



2.11
Committee. Committee means the McDonald’s Corporation Officer Committee (or the
applicable successor thereto), the members of which shall be appointed from time
to time by the Chief People Officer of the Company (or such other officer who
shall be so designated by the Company’s Board of Directors from time to time).



2.12
Company. Company means McDonald’s Corporation.



2.13
Company Contribution. Company Contribution means a credit by a Participating
Employer to a Participant’s Account(s) in accordance with the provisions of
Article V of the Plan. Unless the context clearly indicates otherwise, a
reference to Company Contribution shall include Earnings attributable to such
contribution.



2.14
Compensation. Compensation means compensation as defined in the McDonald’s
Corporation 401(k) Plan (or its successor) (the “401(k) Plan”), but including
Deferrals under this Plan and without regard to the limitations imposed under
Section 401(a)(17) of the Code.



2.15
Compensation Deferral Agreement. Compensation Deferral Agreement means an
agreement between a Participant and a Participating Employer that specifies: (i)
the Participant’s Bonus Deferral Election or Salary Deferral Election under the
Plan, made in accordance with the provisions of Article IV, (ii) the period
during which such election will remain in effect, and (iii) the Payment Schedule
for the Deferral resulting from such election applicable to one or more
Accounts.



2.16
Deferral. Deferral means a credit to a Participant’s Account(s) that records
that portion of the Participant’s Compensation that the Participant has elected
to defer to the Plan in accordance with the provisions of Article IV. Unless the
context of the Plan clearly indicates otherwise, a reference to Deferrals
includes Earnings attributable to such Deferrals.



2.17
Earnings. Earnings means an adjustment to the value of an Account in accordance
with Article VII.









Page 3 of 27





--------------------------------------------------------------------------------



McDonald’s Deferred Compensation Plan


2.18
Effective Date. Effective Date means May 26, 2020.



2.19
Eligible Employee. Eligible Employee means an Employee who is a member of a
select group of management or highly compensated employees who meets the
requirements of Section 3.1.



2.20
Employee. Employee means a common-law employee of an Employer.



2.21
Employer. Employer means the Company and each Affiliate.



2.22
Enrollment Period. Enrollment Period means the period established by the
Committee during which a Participant may make a Bonus Deferral Election or
Salary Deferral Election, as applicable, with respect to the applicable portion
of the Participant’s Compensation, which shall end no later than the last day a
Compensation Deferral Agreement may be filed with respect to such portion of the
Participant’s Compensation in accordance with Section 4.2.



2.23
ERISA. ERISA means the Employee Retirement Income Security Act of 1974, as
amended from time to time.



2.24
Flex Account. Flex Account means a Separation Account or Specified Date Account
established under the terms of a Participant’s Compensation Deferral Agreement.
Unless the Committee specifies otherwise, a Participant may maintain no more
than five (5) Flex Accounts at any one time.



2.25
Participant. Participant means an individual described in Article III.



2.26
Participating Employer. Participating Employer means the Company and each
Affiliate who has adopted the Plan with the consent of the Company. Each
Participating Employer shall be identified on Schedule A attached hereto.



2.27
Payment Schedule. Payment Schedule means the date as of which payment of an
Account will commence and the form in which payment of such Account will be made
under the terms of the Bonus Deferral Election or Salary Deferral Election in
effect for such Account under the terms of this Plan.



2.28
Performance-Based Compensation. Performance-Based Compensation means
Compensation where the amount of, or entitlement to, the Compensation is
contingent on the satisfaction of pre-established organizational or individual
performance criteria relating to a performance period of at least 12 consecutive
months. Organizational or individual performance criteria are considered
pre-established if established in writing by not later than 90 days after the
commencement of the period of service to which the criteria relate, provided
that the outcome is substantially uncertain at the time the criteria are
established. Performance-Based Compensation shall not include any Compensation
payable upon the Participant’s death or disability (as defined in Treasury
Regulation Section 1.409A-1(e)) without regard to the satisfaction of the
performance criteria.









Page 4 of 27





--------------------------------------------------------------------------------



McDonald’s Deferred Compensation Plan


2.29
Plan. Plan means the “McDonald’s Deferred Compensation Plan.”



2.30
Plan Year. Plan Year means January 1 through December 31.



2.31
Primary Separation Account. Primary Separation Account means an Account
established by the Committee to record Company Contributions and Deferrals
allocated to the Primary Separation Account pursuant to a Participant’s
Compensation Deferral Agreement, payable to a Participant upon Separation from
Service in accordance with Section 6.3.



2.32
Prior Plan Document. Prior Plan Document refers to prior amendments and
restatements of this Plan. Except to the extent set forth in Article I, the
applicable Prior Plan Document applies to all amounts deferred and accounts
established under the Plan with respect to Compensation that but for a deferral
election under such document would have otherwise been paid in 2020 or an
earlier calendar year and Company Contributions credited to a Participant’s
Account(s) with respect to any such Compensation.



2.33
Salary Deferral Election. Salary Deferral Election is a valid election to make a
Deferral in a timely filed Compensation Deferral Agreement with respect to the
portion of a Participant’s Compensation that is considered base salary.



2.34
Separation Account. Separation Account means a Flex Account established by the
Committee in accordance with a Participant’s Compensation Deferral Agreement to
record Deferrals allocated to such Account by the Participant and which are
payable as a result of the Participant’s Separation from Service as set forth in
Section 6.3.



2.35
Separation from Service. Separation from Service means an Employee’s separation
from service within the meaning of Treasury Regulation Section 1.409A-1(h).



For purposes of determining whether a Separation from Service has occurred, the
Employer means the Employer as defined in Section 2.21 of the Plan, except that
in applying Code Sections 1563(a)(1), (2) and (3) for purposes of determining
whether another organization is an Affiliate of the Company under Code Section
414(b), and in applying Treasury Regulation Section 1.414(c)-2 for purposes of
determining whether another organization is an Affiliate of the Company under
Code Section 414(c), “at least 50 percent” shall be used instead of “at least 80
percent” each place it appears in those sections.


The Committee specifically reserves the right to determine whether a sale or
other disposition of substantial assets to an unrelated party constitutes a
Separation from Service with respect to a Participant providing services to the
seller immediately prior to the transaction and providing services to the buyer
after the transaction.










Page 5 of 27





--------------------------------------------------------------------------------



McDonald’s Deferred Compensation Plan


2.36
Specified Date Account. Specified Date Account means a Flex Account established
by the Committee to record the amounts payable in July of a future year that is
designated in the Participant’s Compensation Deferral Agreement.



2.37
Substantial Risk of Forfeiture. Substantial Risk of Forfeiture has the meaning
specified in Treasury Regulation Section 1.409A-1(d).



2.38
Unforeseeable Emergency. Unforeseeable Emergency means a severe financial
hardship to the Participant resulting from an illness or accident of the
Participant, the Participant’s spouse, the Participant’s dependent (as defined
in Code Section 152, without regard to Section 152(b)(1), (b)(2), and
(d)(1)(B)), or a Beneficiary; loss of the Participant’s property due to casualty
(including the need to rebuild a home following damage to a home not otherwise
covered by insurance, for example, as a result of a natural disaster); or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. The types of events which may
qualify as an Unforeseeable Emergency may be limited by the Committee.



2.39
Valuation Date. Valuation Date means each Business Day.



Article III
Eligibility and Participation
3.1
Eligibility and Commencement of Participation. An Employee shall become an
Eligible Employee as described in this Section. An Eligible Employee shall
become a Participant with respect to the applicable portion of the Plan on the
first to occur of (i) the date on which the applicable Compensation Deferral
Agreement becomes irrevocable under Article IV or (ii) the date Company
Contributions are credited to an Account on behalf of such Eligible Employee.



(a)
Salary Deferral Elections. An Employee shall be eligible to participate in the
Plan for a Plan Year for purposes of making a Salary Deferral Election if:



i.
The individual is either:

1.
An officer of the Company or a Participating Employer as of the last day of the
Enrollment Period for such Plan Year; or

2.
An Employee of the Company or a Participating Employer who is in the Directional
Compensation Band or above on the last day of the Enrollment Period ending in
June preceding such Plan Year and will be eligible to participate in the
employer matching contribution feature under the 401(k) Plan as of January 1 of
the Plan Year; and

ii.
The individual’s annualized base pay determined as of a date established by the
Committee each year equals or exceeds the applicable dollar amount in effect
under Code Section 414(q)(1)(B)(i) as of the last day of the applicable
Enrollment Period.











Page 6 of 27





--------------------------------------------------------------------------------



McDonald’s Deferred Compensation Plan


(b)
Bonus Deferral Elections. An Employee shall be eligible to participate in the
Plan for a Plan Year for purposes of making a Bonus Deferral Election with
respect to the portion of a Participant’s Compensation paid with respect to that
Plan Year that is Performance-Based Compensation if:



i.
The individual is an officer of the Company or a Participating Employer or an
Employee who is in the Directional Compensation Band or above on the last day of
the Enrollment Period ending in June for such Plan Year and will be eligible to
participate in the employer matching contribution feature under the 401(k) Plan
as of January 1 of the Plan Year;

ii.
The individual’s annualized base pay determined as of a date established by the
Committee each year equals or exceeds the applicable dollar amount in effect
under Code Section 414(q)(1)(B)(i) as of the last day of the Enrollment Period;
and

iii.
The individual has made a Salary Deferral Election on a Compensation Deferral
Agreement for that Plan Year.



(c)
Newly-Hired Officers - Salary Deferrals. Officers of the Company or a
Participating Employer who are newly-hired during a Plan Year shall be eligible
to participate for purposes of making a Salary Deferral Election solely with
respect to Compensation earned after the end of the Enrollment Period described
in this Section 3.1(c).



Effective January 1, 2021, solely with respect to Salary Deferral Elections, the
Enrollment Period for a newly-hired officer shall be as follows:


i.
Officers hired on or after January 1 and before April 1, the Enrollment Period
shall be 30-day period ending March 31.

ii.
Officers hired on or after April 1 and before July 1, the Enrollment Period
shall be the 30-day period ending June 30.

iii.
Officers hired on or after July 1 and before October 1, the Enrollment Period
shall be the 30-day period ending September 30.

iv.
Officers hired on or after October 1, the Enrollment Period.



In order to participate for the Plan Year that includes their date of hire,
newly-hired officers must submit their Compensation Deferral Agreement by the
last day of the applicable Enrollment Period and such Compensation Deferral
Agreement shall be irrevocable as of that date. Officers hired on or after
October 1 shall not be eligible to participate in the Plan for purposes of
making a Salary Deferral Election during the Plan Year that includes their date
of hire. Newly-hired officers shall not be eligible to participate for purposes
of making a Bonus Deferral Election until they are eligible in accordance with
Section 3.1(b) above.


(d)
Officers Hired After Enrollment Period. Officers not eligible to participate for
a Plan Year under Section 3.1(a) because they were hired after the last
Enrollment





Page 7 of 27





--------------------------------------------------------------------------------



McDonald’s Deferred Compensation Plan


Period for such Plan Year shall be eligible to participate as a newly-hired
officer under Section 3.1(c) as if such officer was hired on January 1 of the
first Plan Year following their date of hire.


(e)
Rehired Employees. Officers of the Company or a Participating Employer who were
previously eligible to participate in the Plan and (i) are rehired 24 months or
more after the date of their Separation from Service or (ii) received their
final payment from the Plan prior to rehire will be treated as a newly-hired
officer and eligible to participate in accordance with Section 3.1(c) and (d).
If such an officer is rehired less than 24 months following the date of their
Separation from Service, they will not be treated as a newly-hired officer; but
may have the opportunity to make a Salary Deferral Election by submitting an
election form in accordance with rules established by the Committee; provided,
however, that such rules shall comply with the timing requirements of Section
4.2. In no event shall a rehired officer be eligible to make a Bonus Deferral
Election prior to the next applicable June Enrollment Period. Employees below
the officer level who are rehired will be able to participate in accordance
Section 3.1(a) and (b). If an Eligible Employee who has incurred a Separation
from Service subsequently resumes performing services for an Employer, then any
Compensation paid with respect to the Plan Year that includes the date of the
Employee’s Separation from Service shall remain subject to any Compensation
Deferral Agreement in effect for such Plan Year.



(f)
Transferred Directors and Above. An Employee in the Directional Compensation
Band or above who transfers to a Participating Employer during a Plan Year and
who meets the conditions described in this paragraph shall be eligible to
participate in the Plan for the remainder of that Plan Year in accordance with
the same requirements described in Section 3.1(c) and (d) above for newly-hired
officers. Such an Employee shall be eligible to participate in the Plan under
this paragraph if the Employee (i) transfers employment from an Affiliate that
is not a Participating Employer, (ii) was not subject to taxation in the United
States immediately prior to such transfer of employment, (iii) immediately after
such transfer of employment, is in the Directional Compensation Band or above at
a Participating Employer, and (iv) has annualized base pay as of the date of
transfer in an amount that equals or exceeds the applicable dollar amount in
effect under Code Section 414(q)(1)(B)(i) as of such date.



(g)
Temporary Employees and Interns. Employees classified as temporary by the
Company and interns, regardless of their compensation band, are not eligible to
participate in the Plan.



3.2
Duration of Participation. Only Eligible Employees may submit a Compensation
Deferral Agreement during an Enrollment Period or receive Company Contributions
with respect to a Plan Year. For the avoidance of doubt, a Participant who is no
longer an Eligible Employee but has not incurred a Separation from Service is
not eligible to submit a Compensation Deferral Agreement but may otherwise
exercise all of the rights of a











Page 8 of 27





--------------------------------------------------------------------------------



McDonald’s Deferred Compensation Plan


Participant under the Plan with respect to their Account(s). On and after a
Separation from Service, a Participant shall remain a Participant as long as
their Account Balance is greater than zero (0). All Participants, regardless of
employment status, will continue to be credited with Earnings and during such
time may continue to make allocation elections as provided in Section 7.4. An
individual shall cease being a Participant in the Plan when his Account has been
reduced to zero (0).


Article IV
Deferrals


4.1
Deferral Elections, Generally.



(a)
An Eligible Employee may make an initial election to defer Compensation by
submitting a Compensation Deferral Agreement during the Enrollment Period
established by the Committee and in the manner specified by the Committee, but
in any event, in accordance with Section 4.2.



(b)
A Compensation Deferral Agreement that is not timely filed (as described in
4.1(a)) with respect to a service period or component of Compensation, or that
is submitted by a Participant who Separates from Service prior to the latest
date such agreement would become irrevocable under Section 409A of the Code,
shall be null and void and shall not take effect with respect to such item of
Compensation. The Committee may modify or revoke any Compensation Deferral
Agreement prior to the date the election becomes irrevocable under the rules of
Section 4.2.



(c)
The Committee may permit different deferral amounts in a Compensation Deferral
Agreement for each component of Compensation and may specify in the enrollment
materials a minimum or maximum deferral amount for each such component.



(d)
Deferrals of cash Compensation shall be calculated with respect to the gross
cash Compensation payable to the Participant prior to any deductions or
withholdings, but shall be reduced by the Committee as necessary so as not to
exceed 100% of the cash Compensation of the Participant remaining after
deduction of all required income and employment taxes, required employee benefit
deductions, deferrals to 401(k) plans and other deductions required by law. The
Committee, in its sole discretion, may disregard any changes to payroll
withholdings that affect the amount of Compensation being deferred to the Plan.



(e)
The Eligible Employee shall specify on their Compensation Deferral Agreement the
amount of Deferrals and whether to allocate Deferrals to the Primary Separation
Account or to one or more Flex Accounts. If no designation is made, Deferrals
shall be allocated to the Primary Separation Account.













Page 9 of 27







--------------------------------------------------------------------------------



McDonald’s Deferred Compensation Plan


4.2    Timing Requirements for Compensation Deferral Agreements.


(a)
Initial Eligibility. As described in Section 3.1(c), the Committee may permit
certain newly-hired Eligible Employees to defer certain Compensation earned
during the Plan Year that includes their date of hire. In addition, as described
in Section 3.1(d), the Committee may permit Eligible Employees hired after the
end of the last Enrollment Period applicable to Compensation earned during a
Plan Year to defer certain Compensation earned during that Plan Year. In either
case, the Compensation Deferral Agreement must be filed and becomes irrevocable
on the last day of the applicable Enrollment Period described in Section 3.1(c),
unless the Compensation Deferral Agreement specifies that it is irrevocable on
an earlier date.



A Compensation Deferral Agreement filed under this paragraph applies to
Compensation earned after the end of the applicable Enrollment Period.


(b)
Prior Year Election. Except as otherwise provided in this Section 4.2, the
Committee may permit an Eligible Employee to defer Compensation by filing a
Compensation Deferral Agreement during an Enrollment Period, the last day of
which shall be no later than December 31 of the year prior to the year in which
the Compensation to be deferred is earned. A Compensation Deferral Agreement
filed under this paragraph shall become irrevocable with respect to such
Compensation on the latest date permitted by the Committee, which shall be no
later than December 31.



(c)
Performance-Based Compensation. The Committee may permit an Eligible Employee to
defer Compensation which qualifies as Performance-Based Compensation by filing a
Compensation Deferral Agreement during an Enrollment Period, the last day of
which shall be no later than the date that is six months before the end of the
applicable performance period, provided that:



(i)
the Participant performs services continuously from the later of the beginning
of the performance period or the date the performance criteria are established
through the date the Compensation Deferral Agreement is submitted; and



(ii)
the Compensation is not readily ascertainable as of the date the Compensation
Deferral Agreement is filed.



Such election becomes irrevocable on the latest date permitted by the Committee,
which shall be no later than the date described under the preceding rules.


Any election to defer Performance-Based Compensation that is made in accordance
with this paragraph and that becomes payable as a result of the Participant’s
death or disability (as defined in Treasury Regulation Section






Page 10 of 27





--------------------------------------------------------------------------------



McDonald’s Deferred Compensation Plan


1.409A-1(e)) or upon a change in control (as defined in Treasury Regulation
Section 1.409A-3(i)(5)) prior to the satisfaction of the performance criteria,
will be void unless it would be considered timely under another rule described
in this Section.


(d)
Certain Forfeitable Rights. With respect to a legally binding right to a payment
in a subsequent year that is subject to a forfeiture condition requiring the
Participant’s continued services for a period of at least 12 months from the
date the Participant obtains the legally binding right, the Committee may permit
an Eligible Employee to defer such Compensation by filing a Compensation
Deferral Agreement on or before the 30th day after the legally binding right to
the Compensation accrues, provided that the Compensation Deferral Agreement is
submitted at least 12 months in advance of the earliest date on which the
forfeiture condition could lapse. The Compensation Deferral Agreement described
in this paragraph becomes irrevocable not later than such 30th day. If the
forfeiture condition applicable to the payment lapses before the end of such
12-month period as a result of the Participant’s death or disability (as defined
in Treasury Regulation Section 1.409A-3(i)(4)) or upon a change in control (as
defined in Treasury Regulation Section 1.409A-3(i)(5)), the Compensation
Deferral Agreement will be void unless it would be considered timely under
another rule described in this Section.



4.3
Allocation of Deferrals. A Compensation Deferral Agreement may allocate
Deferrals to the Primary Separation Account or to one or more Flex Accounts. The
Committee may, in its discretion, establish in a written communication during
enrollment a minimum deferral period for the establishment of a Specified Date
Account (for example, the second Plan Year following the year Compensation is
first allocated to such Accounts).



4.4
Deductions from Pay. The Committee has the authority to determine the payroll
practices under which any component of Compensation subject to a Compensation
Deferral Agreement will be deducted from a Participant’s Compensation.



4.5
Vesting. Participant Deferrals of cash Compensation shall be 100% vested at all
times.



4.6
Cancellation of Deferrals. The Committee in its sole discretion may cancel a
Participant’s Deferrals: (i) upon written request of the Participant, for the
balance of the Plan Year in which an Unforeseeable Emergency described in
Section 6.5 occurs, and (ii) during periods in which the Participant is unable
to perform the duties of their position or any substantially similar position
due to a mental or physical impairment that can be expected to result in death
or last for a continuous period of at least six months, provided cancellation
occurs by the later of the end of the taxable year of the Participant or the
15th day of the third month following the date the Participant incurs the
disability (as defined in this paragraph (ii)).















Page 11 of 27





--------------------------------------------------------------------------------



McDonald’s Deferred Compensation Plan


Article V
Company Contributions
5.1
Discretionary Company Contributions. The Company may, from time to time in its
sole and absolute discretion, credit discretionary Company Contributions in the
form of matching, profit sharing or other contributions to any Participant in
any amount determined by the Company. Discretionary Company Contributions are
credited at the sole discretion of the Company and the fact that a discretionary
Company Contribution is credited to a Participant at any particular time shall
not obligate any Participating Employer to continue to make any such Company
Contributions at any other time. Such discretionary Company Contributions (other
than Restoration Matching Contributions, as described below) shall be
memorialized in a writing signed by a member of the Committee. Such writing must
include the following information: (i) the name of the Participant, (ii) the
amount that is being credited, (iii) the Account to which such amount shall be
credited, (iv) the Payment Schedule, and (v) any vesting conditions that may
apply to such credited amount.



Restoration Matching Contribution. Company Contributions may take the form of
restoration matching contributions (“Restoration Matching Contribution”), at the
same matching contribution rate provided under the 401(k) Plan, less matching
contributions provided under the 401(k) Plan for the same Plan Year; provided
that any such matching contributions will be credited to a Participant’s Account
with respect to a Plan Year only if the Participant has elected to defer, and
has deferred, the maximum permissible deferral under the 401(k) Plan in
accordance with Section 402(g) of the Code and applicable nondiscrimination
requirements under the Code. Only Participants eligible to receive matching
contributions under the 401(k) Plan as of January 1 of the Plan Year will be
eligible to receive a Restoration Matching Contribution for that Plan Year. Any
Restoration Matching Contributions shall be credited to a Participant’s Primary
Separation Account. The Committee shall determine, in its sole discretion, the
timing of Restoration Matching Contributions, as well as any other rules or
requirements applicable to such contributions, including eligibility
requirements.


Earnings Adjustment. Matching credits for a Plan Year will be credited with a
retroactive earnings adjustment equal to (a) the Restoration Matching
Contribution, multiplied by (b) the net annual rate of return for the current
stable value fund available under the 401(k) Plan (currently, the Capital
Preservation Investment Option) after reduction for applicable expenses under
the Plan.


5.2
Vesting. Unless specified otherwise by the Committee in accordance with Section
5.1, Company Contributions are always 100% vested.



Article VI
Payments from Accounts


6.1
General Rules. A Participant’s Accounts become payable upon the first to occur
of the payment events applicable to such Account under (i) Sections 6.2 or 6.3
(as elected) and





Page 12 of 27





--------------------------------------------------------------------------------



McDonald’s Deferred Compensation Plan


(ii) Sections 6.4 through 6.6.


Payment events and Payment Schedules elected by the Participant shall be set
forth in a valid Compensation Deferral Agreement that establishes the Account to
which such elections apply in accordance with Article IV or in a valid
modification election applicable to such Account as described in Section 6.9.


Payment amounts are based on Account Balances as of the first Valuation Date of
the specified payment month.


6.2
Specified Date Accounts.



Commencement. Payment is made or begins in July of the year designated by the
Participant. The designated payment year may not be (a) earlier than July of the
year following the third anniversary of the last day of the Plan Year in which
the applicable Compensation Deferral Agreement that establishes the Specified
Date Account is submitted or (b) later than the year in which the Participant
will attain age 70.


Form of Payment. Payment will be made in a lump sum, unless the Participant
elected to receive a designated number of annual installments up to 15 years.


The time and form of payment of Specified Date Accounts is unaffected by an
earlier Separation from Service described in Section 6.3.


6.3
Separation from Service. Upon a Participant’s Separation from Service other than
death, the Participant is entitled to receive their vested Primary Separation
Account and Separation Accounts.



Commencement. The Primary Separation Account and all other Separation Accounts
commence payment in the seventh month following the Participant’s Separation
from Service.


Form of Payment. The Primary Separation Account and Separation Accounts will be
paid in a single lump sum unless the Participant elected with respect to an
Account to receive a designated number of monthly, quarterly, or annual
installments up to 15 years.


6.4
Death. Notwithstanding anything to the contrary in this Article VI, upon the
death of the Participant (regardless of whether such Participant is an Employee
at the time of death), all remaining vested Account Balances shall be paid to
their Beneficiary in a single lump sum no later than December 31 of the calendar
year following the year of the Participant’s death.



(a)
Designation of Beneficiary in General. The Participant shall designate a
Beneficiary in the manner and on such terms and conditions as the Committee may
prescribe. No such designation shall become effective unless filed with the
Committee during the Participant’s lifetime. A Participant may from time to time



Page 13 of 27





--------------------------------------------------------------------------------



McDonald’s Deferred Compensation Plan


change their designated Beneficiary without the consent of a
previously-designated Beneficiary by filing a new designation with the
Committee.
(b)
No Beneficiary. If a designated Beneficiary does not survive the Participant, or
if there is no valid Beneficiary designation, amounts payable under the Plan
upon the death of the Participant shall be paid to (i) the Participant’s
beneficiary under the McDonald’s Corporation Supplemental Profit Sharing and
Savings Plan, or, if no such beneficiary is on file, (ii) then to the duly
appointed and currently acting personal representative of the Participant’s
estate.

6.5
Unforeseeable Emergency. A Participant who experiences an Unforeseeable
Emergency may submit a written request to the Committee to cease Deferrals to
the Plan for the remainder of the current Plan Year. If the emergency need
cannot be relieved by cessation of Deferrals to the Plan, the Committee may
approve an emergency payment from the Participant’s vested Accounts not to
exceed the amount reasonably necessary to satisfy the need, taking into account
the additional compensation that is available to the Participant as the result
of cancellation of deferrals to the Plan, including amounts necessary to pay any
taxes or penalties that the Participant reasonably anticipates will result from
the payment. The amount of the emergency payment shall be subtracted pro-rata
from all of the Participant’s Accounts. Emergency payments shall be paid in a
single lump sum within the 90-day period following the date the payment is
approved by the Committee. The Committee may specify that Deferrals will be
distributed before any Company Contributions. The Committee has sole
discretionary authority to determine whether an Unforeseeable Emergency exists
and the amount necessary to satisfy the need, if any.



6.6
Cash-Out of Small Balances. Notwithstanding any election made by a Participant,
if the balance in a Participant’s Accounts established under the Plan (including
under the Prior Plan Document) as of the Participant’s Separation from Service
is less than $50,000, then such Participant’s Accounts shall be paid in a single
lump sum in the seventh month following the Participant’s Separation from
Service. Notwithstanding anything to the contrary in this Article VI, the
Committee may at any time and without regard to whether a payment event has
occurred, direct in writing an immediate lump sum payment of the Participant’s
Accounts if the balance of such Accounts, combined with any other amounts
required to be treated as deferred under a single plan pursuant to Code Section
409A, does not exceed the applicable dollar amount under Code Section
402(g)(1)(B), provided any other such aggregated amounts are also distributed in
a lump sum at the same time.



6.7
Acceleration of or Delay in Payments. Notwithstanding anything to the contrary
in this Article VI, the Committee, in its sole and absolute discretion, may
elect to accelerate the time or form of payment of an Account, provided such
acceleration is permitted under Treasury Regulation Section 1.409A-3(j)(4). The
Committee may also, in its sole and absolute discretion, delay the time for
payment of an Account, to the extent permitted under Treasury Regulation Section
1.409A-2(b)(7).













Page 14 of 27





--------------------------------------------------------------------------------



McDonald’s Deferred Compensation Plan


6.8
Rules Applicable to Installment Payments. If a Payment Schedule specifies
installment payments, payments will be made beginning as of the payment
commencement date for such installments and shall continue to be made on the
first day of each subsequent payment period until the number of installment
payments specified in the Payment Schedule has been paid. The first day with
respect to each payment commencement date under Section 6.2 or 6.3 is (i) for
annual payments, each anniversary of the payment commencement date, (ii) for
quarterly payments, the first day of every third calendar month and (iii) for
monthly payments, the first day of each calendar month. The amount of each
installment payment shall be determined by dividing (a) by (b), where (a) equals
the Account Balance as of the Valuation Date and (b) equals the remaining number
of installment payments. For purposes of Section 6.9, installment payments will
be treated as a single payment. If an Account is payable in installments, the
Account will continue to be credited with Earnings in accordance with Article
VII hereof until the Account is completely distributed.



6.9
Modifications to Payment Schedules. A Participant may modify the Payment
Schedule elected by him or her with respect to an Account, consistent with the
permissible Payment Schedules available under the Plan for the applicable
payment event, provided such modification complies with the requirements of this
Section 6.9.



(a)
Time of Election. The modification election must be submitted to the Committee
not less than 12 months prior to the date payments would have commenced under
the Payment Schedule in effect prior to modification (the “Prior Election”).



(b)
Date of Payment under Modified Payment Schedule. The date payments are to
commence under the modified Payment Schedule generally must be no earlier than
five years after the date payment would have commenced under the Prior Election,
determined in accordance with Treasury Regulation Section 1.409A-2(b). Under no
circumstances may a modification election result in an acceleration of payments
in violation of Code Section 409A.



(c)
Irrevocability; Effective Date. A modification election is irrevocable when
filed and becomes effective 12 months after the filing date.



(d)
Effect on Accounts. An election to modify a Payment Schedule is specific to the
Account or payment event to which it applies, and shall not be construed to
affect the Payment Schedules or payment events of any other Accounts.



6.10
Payments to Rehired Participants. If a Participant has a bona fide Separation
from Service and thereafter resumes service with the Company or any Affiliate
(whether as an employee or independent contractor), the portion of the
Participant’s Account balance attributable to amounts deferred from compensation
earned prior to such Separation from Service (as adjusted for net investment
earnings, gains and losses) shall be distributed to the Participant based on
such Separation from Service without regard to the Participant’s resumption of
service, and any amounts deferred from compensation earned after the
Participant’s resumption of service (as adjusted for net investment earnings,
gains and









Page 15 of 27





--------------------------------------------------------------------------------



McDonald’s Deferred Compensation Plan


losses) shall not be distributed to the Participant until the Participant’s
subsequent Separation from Service.


6.11
Domestic Relations Orders. Notwithstanding any provision in this Plan to the
contrary, if any portion of a Participant’s Account is assigned to a person
other than the Participant pursuant to a judgment, decree, order (including
approval of a property settlement agreement) which (a) relates to the provision
of child support, alimony payments, or marital property rights to the
Participant’s spouse, child or other dependent (an “Alternate Payee”), and (b)
is made pursuant to the domestic relations law (including a community property
law) of any state or territory (a “Domestic Relations Order”), the Committee
shall direct the immediate distribution to the Alternate Payee of the portion,
if any, of each such Account of the Participant that has been assigned to such
Alternate Payee. Payments shall be made pro-rata from all Participant’s Accounts
and in accordance with such additional procedures and requirements as the
Committee shall specify.

Article VII
Valuation of Account Balances; Investments
7.1
Valuation. Deferrals shall be credited to appropriate Accounts on the date such
Compensation would have been paid to the Participant absent the Compensation
Deferral Agreement. Valuation of Accounts shall be performed under procedures
approved by the Committee.



7.2
Earnings Credit. Each Account will be credited with Earnings on each Business
Day, based upon the Participant’s deemed investment allocation among the menu of
investment options selected in advance by the Committee, in accordance with the
provisions of this Article VII (“investment allocation”).



7.3
Investment Options. Deemed investment options will be determined by the
Committee. The Committee, in its sole discretion, shall be permitted to add or
remove deemed investment options from the Plan menu from time to time, provided
that any such additions or removals of deemed investment options shall not be
effective with respect to any period prior to the effective date of such change.



7.4
No Actual Investment. A Participant’s investment allocation constitutes a
deemed, not actual, investment among the investment options comprising the
investment menu. At no time shall a Participant have any real or beneficial
ownership in any investment option included in the investment menu, nor shall
the Participating Employer or any trustee acting on its behalf have any
obligation to purchase actual securities as a result of a Participant’s
investment allocation. A Participant’s deemed investment allocation shall be
used solely for purposes of adjusting the hypothetical value of a Participant’s
Account Balances.



A Participant shall specify a deemed investment allocation for each of his
Accounts in accordance with procedures established by the Committee. Allocation
among the deemed investment options must be designated in increments of 1%. The
Participant’s deemed investment allocation will become effective on the same
Business Day or, in the








Page 16 of 27





--------------------------------------------------------------------------------



McDonald’s Deferred Compensation Plan


case of deemed investment allocation election received after a time specified by
the Committee, the next Business Day.


A Participant may change their deemed investment allocation on any Business Day,
both with respect to future credits to the Plan and with respect to existing
Account Balances, in accordance with procedures adopted by the Committee.
Changes shall become effective on the same Business Day or, in the case of
investment allocation elections received after a time specified by the
Committee, the next Business Day, and shall be applied prospectively.


7.5
Unallocated Deferrals and Accounts. If the Participant fails to make a deemed
investment allocation with respect to an Account, such Account shall be deemed
invested in an investment option, the primary objective of which is the
preservation of capital, as determined by the Committee.



7.6
Valuations Final After 140 Days. The Participant shall have 140 days following
the Valuation Date on which the Participant failed to be credited with the full
amount of Earnings to file a claim under Article XI disputing the amount of
Earnings that was credited and requesting modification of the amount so
credited.



Article VIII
Administration
8.1
Plan Administration. This Plan shall be administered by the Committee which
shall have discretionary authority to make, amend, interpret and enforce all
appropriate rules and regulations for the administration of this Plan and to
utilize its discretion to decide or resolve any and all questions, including but
not limited to eligibility for benefits and interpretations of this Plan and its
terms, as may arise in connection with the Plan. Claims for benefits shall be
filed with the Committee and resolved in accordance with the claims procedures
in Article XI.



8.2
Administration Upon Change in Control. Upon a change in control affecting the
Company, the Committee, as constituted immediately prior to such change in
control, shall continue to act as the Committee. The Committee, by a vote of a
majority of its members, shall have the authority (but shall not be obligated)
to appoint an independent third party to act as the Committee. For purposes of
this Section 8.2, a “change in control” means a change in control within the
meaning of the rabbi trust agreement associated with the Plan or if no such
definition is provided, the term shall have the meaning under Code Section 409A.



Upon such change in control, the Company may not remove the Committee or its
members, unless a majority of Participants and Beneficiaries with Account
Balances consent to the removal and replacement of the Committee.
Notwithstanding the foregoing, the Committee shall not have authority to direct
investment of trust assets under any rabbi trust described in Section 10.2.














Page 17 of 27





--------------------------------------------------------------------------------



McDonald’s Deferred Compensation Plan


The Participating Employers shall, with respect to the Committee identified
under this Section: (i) pay all reasonable expenses and fees of the Committee,
(ii) indemnify the Committee (including individuals serving as Committee
members) against any costs, expenses and liabilities including, without
limitation, attorneys’ fees and expenses arising in connection with the
performance of the Committee’s duties hereunder, except with respect to matters
resulting from the Committee’s gross negligence or willful misconduct, and (iii)
supply full and timely information to the Committee on all matters related to
the Plan, any rabbi trust, Participants, Beneficiaries and Accounts as the
Committee may reasonably require.


8.3
Withholding. The Participating Employer shall have the right to withhold from
any payment due under the Plan (or with respect to any amounts credited to the
Plan) any amounts it reasonably determines to be required by law to be withheld
in respect of such payment (or credit). Withholdings with respect to amounts
credited to the Plan shall be deducted from Compensation that has not been
deferred to the Plan.



8.4
Indemnification. The Participating Employers shall indemnify and hold harmless
each employee, officer, director, agent or organization, to whom or to which are
delegated duties, responsibilities, and authority under the Plan or otherwise
with respect to administration of the Plan, including, without limitation, the
Committee, its delegees and its agents, against all claims, liabilities, fines
and penalties, and all expenses reasonably incurred by or imposed upon him or it
(including but not limited to reasonable attorney fees) which arise as a result
of his or its actions or failure to act in connection with the operation and
administration of the Plan to the extent lawfully allowable and to the extent
that such claim, liability, fine, penalty, or expense is not paid for by
liability insurance purchased or paid for by the Participating Employer.
Notwithstanding the foregoing, the Participating Employer shall not indemnify
any person or organization if his or its actions or failure to act are due to
gross negligence or willful misconduct or for any such amount incurred through
any settlement or compromise of any action unless the Participating Employer
consents in writing to such settlement or compromise.



8.5
Delegation of Authority. In the administration of this Plan, the Committee may,
from time to time, employ agents and delegate to them such administrative duties
as it sees fit, and may from time to time consult with legal counsel who shall
be legal counsel to the Company.



8.6
Binding Decisions or Actions. The decision or action of the Committee in respect
of any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
thereunder shall be final and conclusive and binding upon all persons having any
interest in the Plan.



Article IX
Amendment and Termination
9.1
Amendment and Termination. The Company may at any time and from time to time
amend the Plan or may terminate the Plan as provided in this Article IX. Each









Page 18 of 27





--------------------------------------------------------------------------------



McDonald’s Deferred Compensation Plan


Participating Employer may also terminate its participation in the Plan.


9.2
Actions to Amend or Terminate. The Company, by action taken by the Compensation
Committee of its Board of Directors (the “Compensation Committee”) or such other
person or committee appointed by the Compensation Committee, reserves the right
to amend or terminate the Plan at any time and for any reason, provided that any
such amendment shall not reduce the vested Account Balances of any Participant
accrued as of the date of any such amendment or restatement (as if the
Participant had incurred a voluntary Separation from Service on such date). No
amendment is needed to revise the list of Participating Employers set forth on
Schedule A attached hereto.



9.3
Implementation of Termination. In the event of Plan termination, Account
balances shall be paid in the form of a single lump sum to the maximum extent
permitted under Treasury Regulation Section 1.409A-3(j)(4)(ix).



9.4
Accounts Taxable Under Code Section 409A. The Plan is intended to constitute a
plan of deferred compensation under which amounts are not required to be taken
into gross income under Code Section 409A. The Committee, pursuant to its
authority to interpret the Plan, may sever from the Plan or any Compensation
Deferral Agreement any provision or exercise of a right that otherwise would
result any amount of compensation deferred hereunder being required to be
included in any person’s gross income under Section 409A(a)(1)(A) of the Code or
otherwise subject to the interest or additional tax described in Section
409A(a)(1)(B) of the Code.



9.5
Lump Sum Upon a Change of Control of the Company. Notwithstanding any other
provision in this Plan to the contrary, immediately following a Change of
Control of the Company, each Participant and each beneficiary of a deceased
Participant (without regard to whether such Participant has had a Separation
from Service or is then receiving installments payments) shall receive an
immediate lump sum distribution of their entire remaining Account balance.



9.6
Withdrawal from the Plan by Subsidiary. Any Participating Employer shall have
the right, at any time, upon the approval of and under such conditions as may be
provided by the Compensation Committee, to withdraw from the Plan by delivering
to the Committee written notice of its election to withdraw, upon which it shall
be considered a “Withdrawing Subsidiary.” Upon receipt of such notice, the
Withdrawing Subsidiary shall assume sole responsibility for making payments to
its Participants and full responsibility for the design and administration of
the Plan, as it applies to its Employees and former Employees. Such
responsibility shall include, without limitation, (i) adopting a plan document
naming the Withdrawing Subsidiary as the sponsor that is a “clone” of this Plan
and the Prior Plan Documents (ii) providing payroll services for payment of the
Account of each Participant who is currently employed by the Withdrawing
Subsidiary on the effective date of the Withdrawing Subsidiary’s withdrawal from
the Plan, (iii) to the extent required by the Committee, providing payroll
services for payment of the Account of each Participant who had a Separation
from Service prior to the effective date of the Withdrawing Subsidiary’s
withdrawal from the Plan and whose last period of











Page 19 of 27





--------------------------------------------------------------------------------



McDonald’s Deferred Compensation Plan


service prior to their Separation from Service was with the Withdrawing
Subsidiary, and (iv) for continuing to honor the irrevocable Deferral Elections,
if any, that are still in effect with respect to each such Participant. The
Company shall have no further obligations to such Participants or any of their
Beneficiaries under the Plan whether as administrator of the Plan or guarantor
for the payment of amounts due under the Plan or for any other purpose.


Notwithstanding the foregoing, if Participating Employer ceases to be an
Affiliate for any reason, such entity shall be deemed to have withdrawn from the
Plan and become a Withdrawing Subsidiary in accordance with this Section 9.6
immediately before such entity ceases to be an Affiliate, unless the Company and
the entity or the person or group of persons that acquires a controlling
interest in the entity enter into an agreement that requires the Company to
retain responsibility for the payment of benefits under the Plan with respect to
such entity and/or to effect a Partial Termination of the Plan in accordance
with Section 9.7 with respect to such entity.


9.7
Partial Termination of the Plan Upon a Subsidiary Change of Control Event.
Notwithstanding any other provision of the Plan, if a Participating Employer
undergoes a Subsidiary Change of Control Event, as defined below (a
“Disaffiliated Subsidiary”), the Company, in its sole discretion, may terminate
the portion of the Plan (a “Partial Termination”) covering those Participants
(“Disaffiliated Participants”) who immediately following the occurrence of such
Subsidiary Change of Control Event are employed by, or are otherwise performing
services for, such Disaffiliated Subsidiary. Any such Partial Termination of the
Plan shall be done in accordance with and subject to the requirements imposed
under Treasury Regulation Section 1.409A-3(j)(4)(ix)(B), including the
following:



(a)
The Company may amend the Plan at any time during the period commencing 30 days
prior and ending 12 months after the occurrence of a Subsidiary Change of
Control Event to implement a Partial Termination with respect to such Subsidiary
Change of Control Event.

(b)
If a Partial Termination amendment is timely adopted, each Disaffiliated
Participant will receive, within the 12 month period following the date the
Partial Termination amendment is adopted, a lump sum distribution of their
entire Account balance under the Plan and their entire account balance under all
other Company-sponsored deferred compensation plans that together with the Plan
are required to be treated as a single “plan” under Treasury Regulation Section
1.409A-1(c)(2) immediately following the Subsidiary Change of Control Event.

(c)
A Participating Employer shall undergo a “Subsidiary Change of Control Event” if
(i) it ceases to be an Affiliate of the Company as a result of a stock or asset
sale or similar transaction and (ii) such sale or other transaction constitutes
a “change in the ownership” (within the meaning of Treasury Regulation Section
1.409A-3(i)(5)(v)) of such Participating Employer, a “change in effective
control” (within the meaning of Treasury Regulation Section
1.409A-3(i)(5)(vi)(1)) of such Participating Employer, or a “change in the
ownership of a substantial portion of













Page 20 of 27





--------------------------------------------------------------------------------



McDonald’s Deferred Compensation Plan


the assets” (within the meaning of Treasury Regulation Section
1.409A-3(i)(5)(vii)) of such Participating Employer.


Article X
Informal Funding
10.1
General Assets. Obligations established under the terms of the Plan may be
satisfied from the general funds of the Participating Employers, or a trust
described in this Article X. No Participant, spouse or Beneficiary shall have
any right, title or interest whatever in assets of the Participating Employers.
Nothing contained in this Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship, between the Participating Employers and any Employee, spouse, or
Beneficiary. To the extent that any person acquires a right to receive payments
hereunder, such rights are no greater than the right of an unsecured general
creditor of the Participating Employer.



10.2
Rabbi Trust. A Participating Employer may, in its sole discretion, establish a
grantor trust, commonly known as a rabbi trust, as a vehicle for accumulating
assets to pay benefits under the Plan. Payments under the Plan may be paid from
the general assets of the Participating Employer or from the assets of any such
rabbi trust. Payment from any such source shall reduce the obligation owed to
the Participant or Beneficiary under the Plan.



If a rabbi trust is in existence upon the occurrence of a “change in control”,
as defined in such trust, the Participating Employer shall, upon such change in
control, and on each anniversary of the change in control, contribute in cash or
liquid securities such amounts as are necessary so that the value of assets
after making the contributions exceed 125% of the total value of all Account
Balances.


Article XI
Claims
11.1
Filing a Claim.



(a)
Any individual (for purposes of this Section called a “Claimant”) may submit his
claim for benefits or any other complaint or grievance with respect to
administration of the Plan (a “Claim”) to the Committee or such other person
designated by the Committee (the “Claims Administrator”) in writing in such form
as is permitted by the Committee. A Claimant shall have no right to seek review
of a denial of benefits, or to bring any action in any court to enforce a Claim,
prior to his filing a claim for benefits and exhausting his rights to review in
accordance with this Section. Any Claim that is based, in whole or in part, on
the failure of the Committee (or its agents or delegates) to follow proper
directions given by a Participant or Beneficiary in accordance with the
provisions of the Plan (including, without limitation, the failure to follow an
investment direction or a 401(k) Election) must be filed with the Claims
Administrator no later than one hundred forty (140) days after the date on which
such direction was given (or









Page 21 of 27





--------------------------------------------------------------------------------



McDonald’s Deferred Compensation Plan


purportedly given) and the failure of a Claimant to file such Claim within this
time frame shall be conclusive grounds for denial of such Claim.


When a Claim has been filed properly, such Claim shall be evaluated and the
Claimant shall be notified of the approval or the denial within ninety (90) days
after the receipt of such Claim unless special circumstances require an
extension of time for processing the Claim. If such an extension of time for
processing is required, written notice of the extension shall be furnished to
the Claimant prior to the termination of the initial ninety (90) day period, and
such notice shall specify the special circumstances requiring an extension and
the date by which a final decision will be reached (which date shall not be
later than one hundred and eighty (180) days after the date on which the Claim
was filed). A Claimant shall be given a written notice in which he shall be
advised as to whether the Claim is granted or denied, in whole or in part. If a
Claim is denied, in whole or in part, the Claimant shall be given written notice
which shall contain (1) the specific reasons for the denial, (2) references to
pertinent Plan provisions on which the denial is based, (3) a description of any
additional material or information necessary to perfect the Claim and an
explanation of why such material or information is necessary, and (4) the
Claimant’s rights to seek review of the denial.


(b)
If a Claim is denied, in whole or in part, the Claimant shall have the right to
request that the Committee review the denial, provided that he files a written
request for review with the Committee within sixty (60) days after the date on
which he received written notification of the denial. A Claimant (or his duly
authorized representative) may review pertinent documents and submit issues and
comments in writing to the Committee. A Claimant must address any material issue
relevant to his Claim in connection with his request for review. If a Claimant
fails to raise or address any material issue relevant to his Claim in connection
with his request for review, the Claimant shall have no right to later reopen or
resubmit such Claim based on such issue. Within sixty (60) days after a request
for review is received, the review shall be made and the Claimant shall be
advised in writing of the decision on review, unless special circumstances
require an extension of time for processing the review, in which case the
Claimant shall, within such initial sixty (60) day period, be given a written
notification specifying the reasons for the extension and when such review shall
be completed (provided that such review shall be completed within one hundred
and twenty (120) days after the date on which the request for review was filed).
The decision on review shall be forwarded to the Claimant in writing and shall
include specific reasons for the decision and references to Plan provisions upon
which the decision is based. A decision on review shall be final and binding on
all persons for all purposes.



11.2
Claims Appeals Upon Change in Control. Upon a change in control, the Claims
Administrator, as constituted immediately prior to such change in control, shall
continue to act as the Claims Administrator. The Company may not remove any
member of the













Page 22 of 27





--------------------------------------------------------------------------------



McDonald’s Deferred Compensation Plan


Claims Administrator, but may replace resigning members if 2/3rds of the members
of the Board of Directors of the Company and a majority of Participants and
Beneficiaries with Account Balances consent to the replacement. For purposes of
this Section 11.2, a “change in control” means a change in control within the
meaning of the rabbi trust agreement associated with the Plan or if no such
definition is provided, the term shall have the meaning under Code Section 409A.


The Claims Administrator shall have the exclusive authority at the appeals stage
to interpret the terms of the Plan and resolve appeals under the Claims
Procedure.


Each Participating Employer shall, with respect to the Committee identified
under this Section: (i) pay its proportionate share of all reasonable expenses
and fees of the Claims Administrator, (ii) indemnify the Claims Administrator
(including individual committee members) against any costs, expenses and
liabilities including, without limitation, attorneys’ fees and expenses arising
in connection with the performance of the Claims Administrator hereunder, except
with respect to matters resulting from the Claims Administrator’s gross
negligence or willful misconduct, and (iii) supply full and timely information
to the Claims Administrator on all matters related to the Plan, any rabbi trust,
Participants, Beneficiaries and Accounts as the Claims Administrator may
reasonably require.


11.3
Legal Action. If a Claimant shall fail to file a request for review in
accordance with the procedures herein outlined, such Claimant shall have no
rights to review and shall have no right to bring action in any court, and the
denial of the Claim shall become final and binding on all persons for all
purposes. Moreover, no Claimant shall have any right to bring any action in
court more than one hundred eighty (180) days after the Committee renders a
final determination on review. Any litigation or proceeding regarding or related
to the Plan shall be filed and heard in the federal district court in Chicago,
Illinois or in state court in Cook County, Illinois.



11.4
Discretion of Claims Administrator. All interpretations, determinations and
decisions of the Claims Administrator with respect to any claim shall be made in
its sole discretion, and shall be final and conclusive.



Article XII
General Provisions
12.1
Assignment. No interest of any Participant, spouse or Beneficiary under this
Plan and no benefit payable hereunder shall be assigned as security for a loan,
and any such purported assignment shall be null, void and of no effect, nor
shall any such interest or any such benefit be subject in any manner, either
voluntarily or involuntarily, to anticipation, sale, transfer, assignment or
encumbrance by or through any Participant, spouse or Beneficiary, provided,
however, that this Section shall not be interpreted to invalidate any specific
provision of the Plan, such as the right to make applicable withholding as
described in Section 8.3. Notwithstanding anything to the contrary herein,
however, the













Page 23 of 27





--------------------------------------------------------------------------------



McDonald’s Deferred Compensation Plan


Committee has the discretion to make payments to an alternate payee in
accordance with the terms of a domestic relations order, as described in Section
6.11.


The Company may assign any or all of its liabilities under this Plan in
connection with any restructuring, recapitalization, sale of assets or other
similar transactions affecting a Participating Employer without the consent of
the Participant.


12.2
No Legal or Equitable Rights or Interest. No Participant or other person shall
have any legal or equitable rights or interest in this Plan that are not
expressly granted in this Plan. Participation in this Plan does not give any
person any right to be retained in the service of the Participating Employer.
The right and power of a Participating Employer to dismiss or discharge an
Employee is expressly reserved. The Participating Employers make no
representations or warranties as to the tax consequences to a Participant or a
Participant’s beneficiaries resulting from a deferral of income pursuant to the
Plan.



12.3
No Employment Contract. Nothing contained herein shall be construed to
constitute a contract of employment between an Employee and a Participating
Employer or to give any employee or Participant the right to be retained in a
Participating Employer’s service or to any benefits not specifically provided by
the Plan.



12.4
Notice. Any notice or filing required or permitted to be delivered to the
Committee under this Plan shall be delivered in writing, in person, or through
such electronic means as is established by the Committee. Notice shall be deemed
given as of the date of delivery or, if delivery is made by mail, as of the date
shown on the postmark on the receipt for registration or certification. Written
transmission shall be sent by certified mail to:



MCDONALD'S CORPORATION
110 NORTH CARPENTER STREET
CHICAGO, IL 60607 USA
ATTN: SENIOR COUNSEL – ERISA, CORPORATE LEGAL DEPARTMENT


Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing or hand-delivered, or sent by mail
to the last known address of the Participant.


12.5
Headings. The headings of Sections are included solely for convenience of
reference, and if there is any conflict between such headings and the text of
this Plan, the text shall control.



12.6
Invalid or Unenforceable Provisions. If any provision of this Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof and the Committee may elect in its sole discretion
to construe such invalid or unenforceable provisions in a manner that conforms
to applicable law or as if such provisions, to the extent invalid or
unenforceable, had not been included.













Page 24 of 27





--------------------------------------------------------------------------------



McDonald’s Deferred Compensation Plan


12.7
Forfeitures and Unclaimed Amounts. Unclaimed amounts shall consist of the amount
of the Account of a Participant that cannot be distributed because of the
Committee’s inability, after a reasonable search, to locate a Participant or the
Participant’s beneficiary, as applicable, within a period of two years after the
Payment Date upon which the payment of benefits becomes due. Unclaimed amounts
shall be forfeited at the end of such two-year period. These forfeitures will
reduce the obligations of the Company under the Plan. After an unclaimed amount
has been forfeited, the Participant or beneficiary, as applicable, shall have no
further right to the Participant’s Account.



12.8
Facility of Payment to a Minor. If a distribution is to be made to a minor, or
to a person who is otherwise incompetent, then the Committee may, in its
discretion, make such distribution: (i) to the legal guardian, or if none, to a
parent of a minor payee with whom the payee maintains their residence, or (ii)
to the conservator or committee or, if none, to the person having custody of an
incompetent payee. Any such distribution shall fully discharge the Committee,
the Company, and the Plan from further liability on account thereof.



12.9
Governing Law. To the extent not preempted by ERISA, the laws of the State of
Illinois shall govern the construction and administration of the Plan.



12.10
Compliance With Tax Code and ERISA; No Guarantee. This Plan is intended to be
administered in compliance with all applicable laws, including the Code, ERISA,
and any similar state or local laws, and each provision of the Plan is intended
to be interpreted consistent with applicable law, in a manner so as to provide
the intended deferral of income inclusion and taxation with respect to amounts
deferred hereunder. However, for example, although intended to comply with
Section 409A of the Code, this Plan shall not constitute a guarantee to any
Participant, Beneficiary, or other person that the Plan in form or in operation
will result in the deferral of federal or state income tax liabilities or that
the Participant, Beneficiary, or any other person will not be subject to the
gross income inclusion or interest and additional taxes described within Section
409A(a)(1) of the Code or any similar state, local, or otherwise applicable law.
No Employer shall have any legal obligation to a Participant or any other
individual with respect to any tax or other liability imposed with respect to
any deferral or benefit under the Plan under any applicable law, including
Section 409A of the Code and any similar state or local law.



12.11
Action by the Company. Except as otherwise specifically provided in the Plan,
any action required of or permitted by the Company under the Plan shall be by
resolution of the Compensation Committee or by action of any member of the
Compensation Committee or other person(s) authorized by resolution of the
Compensation Committee.



12.12
Section 16. Notwithstanding any other provision of the Plan, the Compensation
Committee (or its delegates) may impose such restrictions, rules and regulations
on the terms and conditions of participation in the Plan by any Participant who
has been deemed by the Board of Directors of the Company to be subject to
Section 16 of the Securities Exchange Act of 1934, as amended, as the
Compensation Committee (or its delegates) may determine to be necessary or
appropriate. Any deemed investment election made











Page 25 of 27





--------------------------------------------------------------------------------



McDonald’s Deferred Compensation Plan


under the Plan that would result in liability or potential liability under said
Section 16 shall be void ab initio.


12.13
Electronic Elections. Anything in the Plan to the contrary notwithstanding, the
Committee may in its discretion may make disclosure or give information to
Participants and beneficiaries and permit Participants or their beneficiaries to
make electronic elections in lieu of written disclosure, information or
elections provided in the Plan. In making such a determination, the Committee
shall consider the availability of electronic disclosure of information and
elections to Participants and beneficiaries, the protection of the rights of
Participants and their beneficiaries, the appropriateness of the standards for
authentication of identity and other security considerations involved in the
electronic election system and any guidance issued by any relevant governmental
authorities.



IN WITNESS WHEREOF, the undersigned executed this Plan as of the 21 day of
May, 2020, to be effective as of the Effective Date.
 
 
 
 
 
 
 
 
 
 
MCDONALD’S CORPORATION
 
 
 
 
 
 
 
/s/ Karen Matusinec
 
 
By: Karen Matusinec
 
 
Title: Corporate Senior Vice President, Treasurer
 
 







































Page 26 of 27





--------------------------------------------------------------------------------



McDonald’s Deferred Compensation Plan


Schedule A
Participating Employers


McDonald’s Corporation
McDonald’s USA, LLC
McDonald’s Latin America, LLC
McDonald’s AMEA, LLC
McDonald’s International, LLC
McDonald’s Global Markets








































































Page 27 of 27



